DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Examiner notes the definition for “context” or “transitional context” set out at ¶ 0022 of the specification.
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-16
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 11
 recites the limitation “one or more processors, operable with the context engine”. Emphasis added. There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will substitute the following language: “one or more processors, operable with the plurality of context engines”.  
Claim(s) 12-16
 
incorporate the deficiencies of rejected base claim(s) 11 Accordingly, claims 12-16 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 8-9, 11-13, and 15-20
 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by de CESARE et al., US 2018/0348843 Al, (“de Cesare”).
Regarding Claim 1,
 de Cesare teaches a method in an electronic device comprising one or more low-power context sensors, ([0050] “the respective power consumption amounts of the proximity sensor 126-1 and the light sensor 126-2, in the aggregate, can be less than the individual amounts of power consumed by the accelerometer device 126-3, the gyroscope device 126-4, the image sensor 126-5 and/or the microphone device 126-6, respectively.” See also Fig. 2A, elements 202, 126-1, and 126-2) one or more high-power context sensors, ([0051] “the respective power consumption amounts of the accelerometer device 126-3 and the gyroscope device 126-4, in the aggregate, can be less than the individual amounts of power consumed by the image sensor 126-5 and/or the microphone device 126-6, but more than the sensors included in the sensor group 202” See also Fig. 2A, elements 204, 126-3, and 126-4 as well as [0052] and Fig. 2A, elements 206, 126-5, and 126-6.) and group a first subset of sensors that consume power at a lower rate relative to a second subset of sensors. In this fashion, the described embodiments can use data collected by the first set of sensors to make an initial determination as to whether a user is near the computing device. Provided data gathered by the first set of sensors yields inconclusive results, the described embodiments can then activate the higher-power, second set of sensors to collect data to expand upon the initial results provided by the first set of sensors to determine user proximity.” Emphasis added. i.e. user proximity – a context giving the claim the BRI.)
where the context has a confidence score ([0044] “the sensor processing module 122 can use a confidence score to establish that a user is proximate to the computing device 102.” See also [0046] – [0047] ) above a predefined confidence level threshold, ([0046]-[0047] “For example, according to some embodiments, provided the number of sensors/devices that contributed to the confidence score is greater than the number of sensors/devices that did not contribute, the sensor processing module 122 can correspondingly send control signals to the power controller 112 … the sensor processing module 122 can be also configured to make intelligent decisions as to when to activate the different sensors/devices included in the sensor cluster 126 in a manner that enables the computing device 102 to achieve greater power savings” See also Fig. 4A, element 406 and [0093] i.e. the number of sensors providing context data – a confidence threshold giving the claim the BRI –  )  
wherein the minimizing comprises: 
selecting, with the one or more processors, a set of at least two of the one or more low-power context sensors; (Fig. 4A, element 402. See also [0024])

 determining, with a context engine operable with the one or more processors, a sensor context determination confidence score for each low-power context sensor of the set of at least two of the one or more low-power context sensors. (See Figs. 2D-2I. elements labeled in part “suggesting lack of user proximity” and “suggesting proximity of user” See also, e.g., [0065] – [0066] “[0065] Given the inconsistencies in the data suggested by the proximity sensor 126-1 (which produced data that suggested that the user 210 is not approaching the computing device 102) … data produced by both the proximity sensor 126-1 and the light sensor 126-2 suggests that the user 210 is approaching the computing device 102 ….”  i.e. a user presence is suggested or not from the sensor data – a context confidence score giving the claim the BRI.) 
Regarding Claim 2,
 de Cesare teaches wherein the minimizing further comprises: 
aggregating each sensor context determination score to obtain the confidence score; ([0093] “the sensor processing module 122 can be configured to make determinations based on a calculation of the various contributions provided by each sensor/device associated with the sensor cluster 126 during the performance of the various user proximity detection procedures described herein.” Emphasis added. [0044]-[0047] and  Fig. 4A, element 406) and
determining whether the confidence score exceeds the predefined confidence level threshold.  (Fig. 4A, element 406 i.e. at least two sensors indicating user proximity – a predefined confidence level threshold, giving the claim the BRI – are needed to indicate user presence)    
Regarding Claim 8,
 de Cesare teaches wherein the minimizing further comprises: 
determining whether the sensor context determination confidence score from a first low-power context sensor and from a second low-power context sensor are above the predefined confidence level threshold; (Fig. 4A, element 406) and
 also determining whether a difference of the sensor context determination confidence score from the first low-power context sensor and from the second low-power context sensor is within a predefined Upon completion of the distance value calculations, the proximity sensor 126-1 can communicate the distance value data of the reflected signal 222 to the sensor processing module 122. During analysis of the distance value data for the reflected signal 222, the sensor processing module 122 can determine that decrease in distance between the proximity sensor 126-1 and the user 210 is indicative of the user 210 approaching the computing device 102” Emphasis added. See also See also Figs. 2D-2I depicting a graph indicating no difference between the sensor signal(s) and a baseline signal suggesting lack of user proximity  – a predefined confidence level difference threshold, giving the claim the BRI – )  
Regarding Claim 11,
 de Cesare teaches an electronic device, comprising:
one or more low-power context sensors, each low-power context sensor consuming less power than a predefined power consumption threshold; ([0050] “the respective power consumption amounts of the proximity sensor 126-1 and the light sensor 126-2, in the aggregate, can be less than the individual amounts of power consumed by the accelerometer device 126-3, the gyroscope device 126-4, the image sensor 126-5 and/or the microphone device 126-6, respectively.” See also Fig. 2A, elements 202, 126-1, and 126-2)
one or more high-power context sensors, each high-power context sensor consuming more power than the predefined power consumption threshold; ([0051] “the respective power consumption amounts of the accelerometer device 126-3 and the gyroscope device 126-4, in the aggregate, can be less than the individual amounts of power consumed by the image sensor 126-5 and/or the microphone device 126-6, but more than the sensors included in the sensor group 202” See also Fig. 2A, elements 204, 126-3, and 126-4 as well as [0052] and Fig. 2A, elements 206, 126-5, and 126-6.)  
a plurality of context engines, with each of the one or more low-power context sensors and each of the one or more high-power context sensors operable with a context engine of the plurality of context engines on a one-to-one basis, ([0048] “embodiments, the sensor processing module 122 can instead conserve power resources by selectively activating a subset of the sensors/ devices to determine whether a user is approaching the computing device 102. However, should the results of the data, produced by the subset, yield inconclusive results with respect to user proximity then, according to some embodiments, the sensor processing module 122 can selectively activate additional sensors/devices to gather more data in order to make a more informed decision….” and  [0039]” hardware/software architectures that can be implemented by computing device 102 in order to carry out the various techniques described herein” and Fig. 1, See also [0008], Fig. 5, and [0118] i.e. those computer instructions corresponding to gathering/analyzing data associated with a particular sensor – a plurality of context engines giving the claim the BRI --) and with each context engine determining an individual sensor context determination confidence score for each of the one or more low- power context sensors and each of the one or more high-power context sensors for inputs received from one or both of the one or more low-power context sensors or the one or more high-power context sensors; (See Figs. 2D-2I. elements labeled in part “suggesting lack of user proximity” and “suggesting proximity of user” See also, e.g., [0065] – [0066] “[0065] Given the inconsistencies in the data suggested by the proximity sensor 126-1 (which produced data that suggested that the user 210 is not approaching the computing device 102) … data produced by both the proximity sensor 126-1 and the light sensor 126-2 suggests that the user 210 is approaching the computing device 102 ….”  i.e. a user presence is suggested or not from the sensor data – a context confidence score giving the claim the BRI.) 
one or more processors, operable with the context engine, the one or more processors: (Fig. 1, element 122) 
selecting a set of the one or more low-power context sensors, the one or more high-power context sensors, or combinations thereof, ([0048] “the sensor processing module 122 can instead conserve power resources by selectively activating a subset of the sensors/ devices to determine whether a user is approaching the computing device 102…  can selectively activate additional sensors/devices to gather more data in order to make a more informed decision as to whether control signals should be sent to the power….”) and determining whether an aggregated sensor context determination confidence score from an aggregation of the individual sensor context determination confidence scores [0045]-[0046]“the confidence score, calculated by the sensor processing module 122, can be derived from data gathered from each sensor/device associated with the sensor cluster 126 … any data gathered by a sensor/device that suggests that a user is proximate to the computing device 102 can result in a contribution (e.g., added points) to the confidence score … the sensor processing module 122 can compare the number of sensors/ devices that contributed to the confidence score against the number of sensors/devices that did not contribute to the contribution score to determine whether control signals should be sent to the power controller 112.” See also Fig. 4A, element 406 and [0093] i.e. the number of sensors providing context data - a confidence threshold giving the claim the BRI -) 
Claim(s) 12-13 and 17
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-4 and 8. Specifically:
Claim(s) 12 correspond(s) to claim(s) 4;
Claim(s) 13 correspond(s) to claim(s) 3; and
Claim(s) 17 correspond(s) to claim(s) 1 and 8;
Therefore claim(s) 12-13, and 17 is/are rejected under the same reasoning set forth above over De Cesare.
Regarding claims 3-5, 9, 12-13, 15-16, and 19-20,
 
de Cesare teaches these claims according to the reasoning set forth in the previous office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7, 10, and 14
 is/are rejected under 35 U.S.C. 103 as being unpatentable over is/are de CESARE et al., US 2018/0348843 Al, (“de Cesare” cited in the previous action) in view of Aksamit, US 2017/0094473 Al, (“Aksamit” cited in the previous action).
Regarding claims 6-7, 10, and 14, 
 de Cesare and Aksamit teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 10/8/2020 (“Remarks”) have been fully considered but they are not persuasive.
Applicant first argues that “Cesare fails to teach the determination of a confidence score for each low-power context sensor when at least two low-power context sensors are selected. To the contrary, Cesare teaches the calculation of a single, aggregate confidence score from raw sensor inputs … Using sensor data to add or subtract points is nothing more than the use of raw data as an input to adjust a single, aggregate confidence score. Cesare never speaks of calculating individual confidence scores for each of the sensors. Instead, a simple binary determination of whether a user is proximate to the computing device is used to adjust additional authorization single, aggregate score. If a sensor detects proximity, points are added to adjust the single, aggregate score up. If not, points are subtracted to adjust the single, aggregate score down.” Remarks at pp 12-13
Examiner respectfully disagrees. As discussed above, each sensor may determine whether or not a user is nearby. The binary determination may be interpreted as “confident” and “not confident”. Each sensor makes the confident/not confident decision based on comparing detected input to a baseline (See, Figs. 2D-2I depicting a graph indicating no difference between the sensor signal(s) and a baseline signal suggesting lack of user proximity).
Applicant next argues that “Rather than considering this limitation as a whole, the Office Action oddly splits the calculation of a sensor context determination confidence score for each low-power context sensor into two parts, alleging that the confidence score determination is taught at paragraphs [0065]-[0066], with the individual calculation of the same for each individual sensor being taught at paragraph [0024], See, e.g., page six. However, a review of the reference confirms that neither passage teaches either alleged limitation.” Remarks at p. 13.
([0045]-[0046]). 
Applicant continues, arguing that “When the sixteen mentions of confidence score occurring in the reference are considered, it is clear that Cesare fails to teach the determination of a confidence score for each low-power context sensor when at least two low-power context sensors are selected. To the contrary, Cesare teaches the calculation of a single, aggregate confidence score from raw sensor inputs, each of which is a binary determination of user proximity. Accordingly, Cesare fails to teach each and every limitation of claim 1 as amended. Reconsideration of the rejection to claims 1-5 is respectfully requested in view of these comments.” Remarks at p. 14
Examiner respectfully disagrees. As discussed in the previous action and above, de Cesare teaches that each sensor that has been activated provides at least an indication that a user may be present or not. Though a binary value, it is still an individual score which is later used to calculate an overall confidence score. ([0065] – [0066] and [0047] – [0047]) 
Applicant argues further, with respect to claim 8, that  “Cesare uses raw data from each sensor to adjust a single, aggregate confidence score up or down. Cesare never teaches determining whether each individually determined sensor context determination confidence score is, individually, above the predefined confidence level threshold. This is clear by way of the teachings of paragraphs [0092]-[0093], where the single, aggregate confidence score is compared to a single threshold. If the aggregate score is above the threshold, the computing device wakes up. If not, it stays asleep. 
More importantly, Cesare never provides any teaching of a predefined confidence level difference threshold. Nor does Cesare ever teach determining whether each individually determined sensor context determination confidence score is within such a threshold … [de Cesare ¶ 0058] speaks of a single sensor taking multiple distance measurements to determine if a user is approaching. In this paragraph, a second distance measurement by a single sensor, here the proximity sensor, indicates that a later distance is less than a first distance. A decrease indicates the user is approaching. Comparing two distance measurements taken sequentially by a single sensor has nothing to do with determining whether a difference of the sensor context determination confidence score from the first low-power context sensor and from the second low-power context sensor is within a predefined confidence level difference threshold.” Remarks at pp. 14-15.
Examiner respectfully disagrees. As discussed in the previous action and above, de Cesare teaches that the sensor may determine whether the data suggests user proximity. Upon deciding, an indication of suspected user presence/or not is used by the sensor processing module to determine an overall confidence score – or determine to activate more sensors -- .
 Figs. 2B-2I (and the corresponding paragraphs in the written description describing the figures) provide examples of how a sensor may distinguish between objects standing still versus moving towards the computer, sound levels which vary over a baseline, light levels which vary over a baseline, etc.. These individual comparisons are used by the sensor processing module to determine an overall confidence score as to whether a user is approaching the computer. 
In each case, the data sensed is compared to a baseline data (see e.g. fig. 2D depicting a brightness level of a steady 1000 lumens and a brightness level which varies above and below 1000 lumens over time so as to suggest movement) to determine whether a user is approaching. ([0064] “the brightness level values oscillate between approximately the 500-1800 lumen range”). The ranges depicted in the graphs indicated a predefined confidence level difference threshold, giving the claim the BRI. 
	Finally, Applicant argues that “there is a plurality of context engines, where each low-power context sensor and each high-power context sensor operates with its own context engine on a one-to-one basis. Working in this manner, each context engine determines a confidence score for each sensor, respectively. Cesare fails to teach these limitations.” Remarks at p. 16.   
 and Fig. 1, See also [0008], Fig. 5, and [0118] i.e. those computer instructions corresponding to gathering/analyzing data associated with a particular sensor – a plurality of context engines giving the claim the BRI --)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brian J Corcoran/Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187